TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00144-CV


Texas Higher Education Coordinating Board, Appellant

v.

Martha P. Perez, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-08-003774, HONORABLE TIM SULAK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed a joint motion to stay the appeal, explaining that they are
engaged in settlement negotiations.  They ask this Court to stay the appeal for at least sixty days. 
We grant the motion and abate the appeal.  The parties are ordered to file a status report or, if they
have finalized a settlement, a motion to dismiss the appeal no later than November 30, 2011.


						__________________________________________
						David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Abated
Filed:   September 26, 2011